Case 20-10343-LSS   Doc 3398-4   Filed 05/07/21   Page 1 of 4




            EXHIBIT C
                     Case 20-10343-LSS           Doc 3398-4        Filed 05/07/21      Page 2 of 4


4/8/2021

Jason Pomerantz
Tort Claimants Committee
10100 Santa Monica Blvd
c/o Jason Pomerantz Pachulski Stang Ziehl & Jones LLP
Los Angeles, CA 90067
United States
                                                       INVOICE

Invoice No.:  41224-NW211410
Invoice for:  Standard Appraisal Report
Subject Name: BSA Phase III
              See attached list



Invoice Amounts (USD):
                                          Professional Fee                       $131,100.00
                                            Plus Expenses                              $0.00
                                              Total Invoice                      $131,100.00
                                  Less Payments Received                               $0.00
                                   Total Balance Now Due                         $131,100.00


                   Please reference Invoice 41224-NW211410 on your payment.

Please make your check payable to :                           CBRE, Inc. - Valuation and Advisory Services
                                                              Attn: Bank of America Lockbox Services
                                                              P.O Box 281620
                                                              Location code 4005
                                                              Atlanta, GA 30384-1620
                                                              United States

and return with one copy of this invoice to the above address.

For questions contact:
                                                                              Wire/ACH Instructions
Terri Kwok                                                    Bank Name:      Wells Fargo Bank
415-986-7945                                                  Address:        420 Montgomery Street
                                                                              San Francisco CA 94104
Terri.Kwok@cbre.com                                                           United States
Alisha.Wells@cbre.com                                         ABA Number:     121000248 / Swift ID: WFBIUS6S
                                                              Bank Contact:   Michelle Polcari
                                                              Telephone:      (310) 606-4792
                                                              Name on A/c:    CBRE Valuation Wire Receipts
Federal Tax ID: XX-XXXXXXX                                    General A/c:    4121248561
                                                              Reference:      41224-NW211410
                                                                              Terri Kwok
                                                              Notify Email:   Terri.Kwok@cbre.com
Terms of Payment: Due 30 days upon receipt.
We may apply interest for accounts over 60 days due.                          Thank you for trusting us with your business.
                        Case 20-10343-LSS        Doc 3398-4       Filed 05/07/21    Page 3 of 4

                                                                                                               Page 1

Property List - 41224-NW211410


                                                                                    State / Postal   Property
Property Name              Address                    City            Subregion     Prov. Code       Gross Fee
Old Hayneville Road        Old Hayneville Road        Montgomery      Montgomery    AL     36108     $2,900.00
Land
Pettus Road Land           Pettus Road                Montgomery      Montgomery    AL     36043     $2,900.00
Nichols Canyon Road        Nichols Canyon Road 0.25   Los Angeles     Los Angeles   CA     90046     $2,900.00
Remnant Parcel             Acres
Open Space Land            Lytle Creek Canyon Road    Lytle Creek     San           CA     92358     $2,900.00
                                                                      Bernardino
Open Space Land            Yerba Buena Road           Malibu          Ventura       CA     90265     $2,900.00
Single Tenant              1230 Indiana Ct            Redlands        San           CA     92374     $2,900.00
Flex/Industrial Bldg.                                                 Bernardino
Remnant Parcels            Various                    Various                       CA               $0.00
Pikes Peak Council BSA 985 W. Fillmore St             Colorado        El Paso       CO     80907     $2,900.00
Service Center &                                      Springs
Hibbard Scout Shop
Kings Deer Land            1917 Bashley Rd            Monument        El Paso       CO     80132     $500.00
Byram Residential          263 Byram Road             Greenwich       Fairfield     CT     06830     $2,900.00
House
Brown Donated Property SE 46th Loop                   Keystone        Bradford      FL     32656     $2,900.00
- Boy Scout Property                                  Heights
Brown Donated Property SE 8th Avenue                  Keystone        Bradford      FL     32656     $500.00
                                                      Heights
Tillman T. Blakely Scout 1361-1363 Zebulon Rd         Griffin         Spalding      GA     30224     $2,900.00
Service Center
Hawaii Island Service & 580 Stainback Hwy             Hilo            Hawaii        HI     96720     $2,900.00
Scout Shop Center
Maui Service Center &      200 Liholiho St.           Wailuku         Maui          HI     96793     $1,000.00
Scout Shop
Pocatello Service Center 2306 Pocatello Creek Rd      Pocatello       Bannock       ID     83201     $2,900.00
Camp Red Wing              5757 East Inlow Spring     Muncie          Delaware      IN     47302     $500.00
                           Road
Camp Resolute              75 Hudson Rd               Bolton          Worcester     MA     01740     $2,900.00
Cachalot Scout             1 Scouting Way, Off 0 Glen Plymouth        Plymouth      MA     02360     $2,900.00
Reservation                Charlie Road, Wareham
                           Line
                           65 Ridgewood Road          Yarmouth        Barnstable    MA     02765     $2,900.00
                           Off Old Hyannis Rd         Yarmouth        Barnstable    MA     02675     $2,900.00
Auburn Service Center & 5001 S Eleven Mile Rd.        Auburn          Bay           MI     48611     $2,900.00
Scout Shop
Island - Betz              Bachelor Isle              Buchanan        Berrien       MI     49103     $2,900.00
Ranger House               16759 Chain Lake St        Cassopolis      Cass          MI     49031     $2,900.00
Camp Shetek                76 Smith Lake Drive        Currie          Murray        MN     56123     $2,900.00
Heart of America           10210 Holmes Road          Kansas City     Jackson       MO     64131     $2,900.00
Council Service Center
& Kansas City Scout
Shop
                           83 Route 125               Kingston        Rockingham    NH     03848     $2,900.00
                      Case 20-10343-LSS          Doc 3398-4      Filed 05/07/21    Page 4 of 4

                                                                                                               Page 2
Northern New Jersey      25 Ramapo Valley Rd         Oakland         Bergen        NJ      07436     $2,900.00
Scout Shop
Eilopoulos Property      Unnamed Road                Lake George     Washington    NY      12861     $2,900.00
Leatherstocking Service 1406 Oneida St               Utica           Oneida        NY      13501     $2,900.00
Center & Utica Trading
Post Scout Shop
Miller Nursing Home      7233 Apollo Road NE         Kensington      Carroll       OH      44427     $500.00
Chief Logan Scout        3600 Scout Camp Road        Ray             Vinton &      OH      45672     $2,900.00
Reservation                                                          Jackson
Camp George Thomas       45456 County Street 2520    Apache          Caddo         OK      73006     $2,900.00
John W. Nichols Scout    12109 S County Line Road Oklahoma City Canadian           OK      73173     $2,900.00
Ranch
Dillion Property         Dillion Property            Unknown                       OR                $500.00
Beaver Family Service    5027 Pottsville Pike        Ontelaunee      Berks         PA      19605     $2,900.00
Center                                               Township
York Service Center &    2139 White Street           West            York          PA      17404     $2,900.00
Scout Shop                                           Manchester
                                                     Township
Camp Barstow             117 Camp Bartow Drive       Batesburg       Saluda        SC      29006     $2,900.00
Glendale Outdoor         270 Wheeling Circle         Glendale        Spartanburg   SC      29346     $2,900.00
Leadership School
Camp Mack Morris         455 Camp Mack Morris Rd. Camden             Benton        TN      38320     $2,900.00
Sequoyah Service         129 Boone Ridge Drive       Johnson City    Washington    TN      37615     $2,900.00
Center
Golden Spread Service    401 Tascosa Road            Amarillo        Potter        TX      79124     $2,900.00
Center & Scout Shop
Hurst Service Center &   850 Cannon Drive            Hurst           Tarrant       TX      76054     $2,900.00
Longhorn Scout Shop
Northwest Texas          3604 Maplewood Ave          Wichita Falls   Wichita       TX      76308     $2,900.00
Council Service Center
Tifie Scout Camp         Sky Haven Drive T15S R5E Unincorporate Sanpete            UT      84647     $2,900.00
                         Section 20               d Sanpete
Bay-Lakes Council        2555 Northern Rd            Appleton        Winnebago     WI      54912     $2,900.00
Center For Scouting
Milwaukee Scout          330 South 84th Street       Milwaukee       Milwaukee     WI      53214     $2,900.00
Service Center & Scout
Shop
Bear Paw Scout Camp      14000 Bear Paw Camp         Mountain        Oconto        WI      54149     $2,900.00
                         Lane
Camp Long Lake           N 4350 Boy Scout Road       St. Cloud       Fond Du Lac WI        53079     $2,900.00
Strebel Property         17444 Riggens Street        Townsend        Oconto        WI      54175     $2,900.00
Camp Mahonegon           3017 Boy Scout Camp         Ellamore        Upshur        WV      26267     $2,900.00
                         Road

                                                                                        Total      $ 131,100.00
